DETAILED ACTION
This is a response to the Applicant’s remarks, filed 12/16/2021. Claims 1- 6, 19 and 20 are amended. Claims 1 -20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020, 11/24/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 8-9, filed 12/16/2021, with respect to rejection of claims 2-6, 15 and 18 under U.S.C. § 112 have been fully considered and are persuasive.  The rejection of claims 2-6, 15 and 18 are have been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 12-14, 19 are rejected under 35 U.S.C 103 as being unpatentable over Cirik et al. (US20190254042), hereinafter “Cirik”, in view of Seo (US20150334757), hereinafter “Seo”.

Regarding the method of claim 1, Cirik teaches:
A method of a first user equipment, the method comprising: 
counting a number of consecutive discontinuous indications (Cirik, Fig. 17 [0316]:  Radio Link detection is may comprise of the physical layer of the wireless device reporting (multiple) out-of-sync OOS indications to an RRC layer of the wireless device. Fig 17, left box: N310 out-0f-sync indications received. Physical layer of the wireless device may report an OOS indication when the quality of the DL (e.g. BLER – block error rate) is worse than a threshold); 
comparing the number of consecutive discontinuous indications to a predetermined threshold (Cirik, Fig. 17 [0316]: When the number of OOS are sent by the physical layer equals the value N.sub.310, then a timer T.sub.310 starts, where the values N.sub.310 and T.sub.310 are pre-determined, considered a threshold); and 
in response to the number of consecutive discontinuous indications being greater than the predetermined threshold, providing a radio link failure indication to an upper layer of the first user equipment (Cirik, Fig. 17, [0316]: During time period T.sub.310, out-of-sync indications and in-sync indications may be received. When T.sub.310 expires or times out, and in-synch indications are not received, then the wireless device may detect and provide a Radio Link Failure RLF. The device is in RRC-CONNECTED mode during this phase, uplink transmission to eNb[0313-0317]).
Cirik does not teach:
In communications with a second user equipment
However, Seo teaches performing D2D communications and D2D link monitoring in a multi-UE environment:
in communications with a second user equipment (Seo [007,009, 0017, 0078-0082]:  Seo teaches a method for Device-to-device (D2D) communication between UE devices, within or outside of an eNB cell (see Fig. 7), where a first UE corresponds to the transmitting end and a second UE corresponds to the receiving end. [0009, 0017, 0078-0082]: Seo teaches performing D2D link monitoring (DLM), where if the first UE device receives a predetermined number of NACKs, or fails to receive a redetermined number of acknowledgements (ACK/NACL/DX/signals), the first device declares D2DLink Failure (DLF) (see fig. 8, Step S801). Predetermined number implies counting and comparing (ACK/NACK/DTX signals) to a pre-determined threshold.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the method of Cirik in order to include D2D, or Peer-to-peer (P2P) communication, to provide additional resources, along with UE-to-node communication, to more quickly provide an indication of a radio link failure, particularly to avoid  network overload at the base station/eNB level, or declare network failure without transmission to the eNB. The motivation is to improve network performance.

Regarding claim 12, Cirik teaches:
The method of claim 1, wherein providing the radio link failure indication comprises a physical layer transmitting an out of sync indication to an upper layer, and the upper layer comprises a radio resource control layer or a medium access control layer (Cirik Fig. 17, [0316]: Radio Link detection is may comprise of the physical layer of the wireless device reporting (multiple) out-of-sync OOS indications to an RRC layer of the wireless device.)

Regarding claim 13, Cirik teaches:
The method of claim 12, wherein the upper layer counts a number of out of sync indications received, and determines to provide the radio link failure indication in response to the number reaching a predetermined out of sync threshold (Cirik, Fig. 17, [0316]: Physical layer of the wireless device may report an OOS indication when the quality of the DL (e.g. BLER – block error rate) is worse than a threshold. During time period T.sub.310, out-of-sync indications and in-sync indications may be received. When T.sub.310 expires or times out, and in-synch indications are not received, then the wireless device may detect and provide a Radio Link Failure RLF.)

Regarding claim 14, Cirik teaches:
The method of claim 13, wherein the upper layer starts a timer in response to receiving a first out of sync indication (Cirik Fig. 17, [0316]: When the number of OOSs sent by the physical layer equals a value N.sub.310, then a timer T.sub.310 starts, where the values N.sub.310 and T.sub.310 are pre-determined, considered a threshold) , and the upper layer resets the number in response to the timer expiring before the number reaches the predetermined out of sync threshold or in response to receiving an in sync indication (Cirik Fig. 17, [0316]: During time period T.sub.310, out-of-sync indications and in-sync indications may be received. When T.sub.310 expires or times out, and in-synch indications are not received, then the wireless device may detect and provide a Radio Link Failure RLF (Fig. 17, right box). Timer T.sub.310 is reset after RLF is sent, and device awaits OOS indications again Fig.17, left box))

Regarding claim 19, Cirik teaches:
An apparatus comprising a first user equipment, the apparatus further comprising: 
a processor that (Cirik, Fig. 3 [0204]: Wireless device 110 with processor 314, base station 120A with processor 321A, operates in a wireless environment.) : 
counts a number of consecutive discontinuous indications (Cirik, Fig. 17 [0316]:  Radio Link detection is may comprise of the physical layer of the wireless device reporting (multiple) out-of-sync OOS indications to an RRC layer of the wireless device. Fig 17, left box: N310 out-0f-sync indications received. Physical layer of the wireless device may report an OOS indication when the quality of the DL (e.g. BLER – block error rate) is worse than a threshold); and 
compares the number of consecutive discontinuous indications to a predetermined threshold (Cirik, Fig. 17 [0316]: When the number of OOS are sent by the physical layer equals the value N.sub.310, then a timer T.sub.310 starts, where the values N.sub.310 and T.sub.310 are pre-determined, considered a threshold); and 
a transmitter that, in response to the number of consecutive discontinuous indications 
being greater than the predetermined threshold, provides a radio link failure indication (Cirik, Fig. 17, [0316]: During time period T.sub.310, out-of-sync indications and in-sync indications may be received. When T.sub.310 expires or times out, and in-synch indications are not received, then the wireless device may detect and provide a Radio Link Failure RLF.).

Cirik does not teach:
In communications with a second user equipment
However, Seo teaches performing D2D communications and D2D link monitoring in a multi-UE environment:
in communications with a second user equipment (Seo [007,009, 0017, 0078-0082]:  Seo teaches a method for Device-to-device (D2D) communication between UE devices, within or outside of an eNB cell (see Fig. 7), where a first UE corresponds to the transmitting end and a second UE corresponds to the receiving end. [0009, 0017, 0078-0082]: Seo teaches performing D2D link monitoring (DLM), where if the first UE device receives a predetermined number of NACKs, or fails to receive a redetermined number of acknowledgements (ACK/NACL/DX/signals), the first device declares D2DLink Failure (DLF) (see fig. 8, Step S801). Predetermined number implies counting and comparing (ACK/NACK/DTX signals) to a pre-determined threshold.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the method of Cirik in order to include D2D, or Peer-to-peer (P2P) communication, along with UE-to-node communication to provide additional resources to more quickly provide an indication of a radio link failure, particularly to avoid  network overload at the base station/eNB level, or even to remove data traffic from the basestation/eNB. The motivation is to improve network performance.



 Claims 2-5, 15-18 are rejected under 35 U.S.C 103 as being unpatentable over Cirik and Seo, in view of Zhang et al. (US20200245188), hereinafter “Zhang”.

Regarding claims 2 and 20, Cirik and Seo teaches the base claim. Cirik does not teach:
The method of claim 1, further comprising providing a data availability indication that there is no data available for a transmission to a destination user equipment.
However, Zhang teaches:
providing an data availability indication that there is no data available for a transmission to a destination user equipment (Zhang [0055]: If a space of the allocate uplink resources remaining after the data of the logical channel having the highest priority is assembled into the MAC PDU is insufficient…the UE may generate a padding BSR (buffer status report) according to the remaining space, namely to be assembled into the MAC PDU, where the MAC CE carrying the padding BSR includes buffer status information of the channel having the highest priority level among other logical channels.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Cirik and Seo. The indication is the padding BSR (buffer status report) generated when there is no or insufficient data to transmit.  The motivation is to improve in the connection-recovery process after the completed process for detecting RLF (Radio link failed), to try to recover a connection with a lower layer message, acting as a “heart-beat” or “keep-alive” message. 

Regarding claim 3, Cirik teaches the base claim. Cirik does not teach:
The method of claim 2, wherein the data availability indication is provided in response to buffers corresponding to the destination user equipment being empty.
However, Zhang teaches:
the data availability indication is provided in response to buffers corresponding to the destination user equipment being empty (Zhang [0055]: If a space of the allocate uplink resources remaining after the data of the logical channel having the highest priority is assembled into the MAC PDU is insufficient (interpreted as “empty”)…the UE may generate a padding BSR (buffer status report) according to the remaining space, namely to be assembled into the MAC PDU, where the MAC CE carrying the padding BSR includes buffer status information of the channel having the highest priority level among other logical channels.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Cirik and Seo. The indication is the padding BSR (buffer status report) generated when there is no or insufficient data to transmit.  The motivation is to improve in the connection-recovery process after the completed process for detecting RLF (Radio link failed), to try to recover a connection with a lower layer message, acting as a “heart-beat” or “keep-alive” message. 

Regarding claim 4, Cirik teaches the base claim. Cirik does not teach:
The method of claim 2, wherein the data availability indication is transmitted from a medium access control layer to a physical layer, and the data availability indication is separate from other data
However, Zhang teaches:
the data availability indication is transmitted from a medium access control layer to a physical layer, and the data availability indication is separate from other data (Zhang [0055]: If a space of the allocate uplink resources remaining after the data of the logical channel having the highest priority is assembled into the MAC PDU is insufficient…the UE may generate a padding BSR (base status report) according to the remaining space, namely to be assembled into the MAC PDU, where the MAC CE carrying the padding BSR includes buffer status information of the channel having the highest priority level among other logical channels. BSR message is defined to be separate from other data messages.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Cirik and Seo in order to improve in the connection-recovery process after the completed process for detecting RLF (Radio link failed), to try to recover a connection with a lower layer message, acting as a “heart-beat” or “keep-alive” message.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5, Cirik teaches the base claim. Cirik does not teach:
The method of claim 2, wherein the data availability indication is transmitted to a physical layer together with a last protocol data unit for the destination user equipment.
However, Zhang teaches:
the data availability indication is transmitted to a physical layer together with a last protocol data unit for the destination user equipment. (Zhang [0055]: If a space of the allocate uplink resources remaining after the data of the logical channel having the highest priority is assembled into the MAC PDU is insufficient (interpreted as “empty”)…the UE may generate a padding BSR (buffer status report) according to the remaining space, namely to be assembled into the MAC PDU, where the MAC CE carrying the padding BSR includes buffer status information of the channel having the highest priority level among other logical channels.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Cirik ans Seo. The indication is the padding BSR (buffer status report) generated when there is no or insufficient data to transmit.  The motivation is to improve in the connection-recovery process after the completed process for detecting RLF (Radio link failed), to try to recover a connection with a lower layer message, acting as a “heart-beat” or “keep-alive” message. 

Regarding claim 15, Cirik teaches the base claim. Cirik does not teach:
The method of claim 1, further comprising providing a padding medium access control transport block from a medium access control layer to a physical layer for transmission if there is no data available for transmission.
However, Zhang teaches:
providing a padding medium access control transport block from a medium access control layer to a physical layer for transmission if there is no data available for transmission. (Zhang [0055]: If a space of the allocate uplink resources remaining after the data of the logical channel having the highest priority is assembled into the MAC PDU is insufficient…the UE may generate a padding BSR (base status report) according to the remaining space, namely to be assembled into the MAC PDU, where the MAC CE carrying the padding BSR includes buffer status information of the channel having the highest priority level among other logical channels.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Cirik and Seo in order to improve in the connection-recovery process after the completed process for detecting RLF (Radio link failed), to try to recover a connection with a lower layer message, acting as a “heart-beat” or “keep-alive” message.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 16, Cirik teaches the base claim. Cirik does not teach:
The method of claim 15, wherein the padding medium access control transport block is provided to the physical layer at a time interval that increases after each transmission.
However, Zhang teaches,
the padding medium access control transport block is provided to the physical layer at a time interval that increases after each transmission. (Zhang, 0040-042, 0048]: The BSR reports can be periodically generated under the control of a timer (TTI) that can be set accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Cirik and Seo in order to apply the BSR’s mode of reporting buffer status by the UE, periodic reporting, and based in the size of the TTI, to the connection-recovery process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17, Cirik teaches the base claim. Cirik does not teach:
The method of claim 15, wherein the padding medium access control transport block is configured with a specific priority, a small transport block size, a particular modulation and coding scheme, or some combination thereof.
However, Zhang teaches:
padding medium access control transport block is configured with a specific priority . (Zhang [0055]: If a space of the allocate uplink resources remaining after the data of the logical channel having the highest priority is assembled into the MAC PDU is insufficient…the UE may generate a padding BSR (Buffer Status report).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Cirik and Seo in order to improve on the possibility of recovery from a link failure by sending out padded BSR messages, such that more messages sent out increases the possibility of establishing a connection more quickly.

Regarding claim 18, Cirik teaches the base claim. Cirik does not teach:
The method of claim 1, further comprising providing an informational medium access control transport block from a medium access control layer to a physical layer for transmission if there is no data available for transmission.
However, Zhang teaches:
an informational medium access control transport block from a medium access control layer to a physical layer for transmission if there is no data available for transmission ((Zhang [0055]: If a space of the allocate uplink resources remaining after the data of the logical channel having the highest priority is assembled into the MAC PDU is insufficient…the UE may generate a padding BSR (Buffer Status report).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Cirik and Seo in order to use additional signaling methods including padding MAC TB, RRC or MAC signaling, in addition to BSR padding, to improve on the possibility of recovery from a link failure, such that more messages sent out increases the possibility of establishing a connection more quickly.

Claims 6-11 are rejected under 35 U.S.C 103 as being unpatentable Cirik. Seo and Zhang, in view of JO et al. (US2020016700), hereinafter “JO”.

Regarding claim 6, Cirik teaches the base claim. Cirik does not teach:
The method of claim 2, further comprising, in response to the data availability indication, retransmitting a last transmitted data packet to the destination user equipment for a predetermined duration or until data becomes available for transmission to the destination user equipment.
However, JO teaches:
response to the indication, retransmitting a last transmitted data packet to the destination user equipment for a predetermined duration or until data becomes available for transmission to the destination user equipment. (JO Fig. 10 [0110-0115, 0120-0122]: After the UE detects the radio link failure (RLF) on the MSG path, the UE restricts the transmission of the packet to the MCG path. After that, the UE transmits the packet including information of the MCG path problem to the SCG path. [0112]: the packets which were transmitted to the MCG path and were not successfully delivered, should be re-transmitted. [0114]: For fast recovery of the problematic link, the UE should autonomously re-transmit the packets. Step S101: detects a problem on the transmission path, Step S103: UE autonomously restricts the packet (re)transmission to the problematic path, Step S105: autonomously re-transmit packet [0128])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of JO into the method of Cirik in order to more efficiently notify all devices of the RLF, by re-transmitting autonomously the message packet. This will improve notification of the link failure to appropriate devices.

Regarding claim 7, Cirik teaches the base claim. Cirik does not teach:
The method of claim 6, wherein the predetermined duration is set by a radio link monitoring timer.
However, JO teaches:
predetermined duration is set by a radio link monitoring timer (JO, Fig. 10, [0121-0122,0128]: Steps 103 and 105, the UE autonomously restricts the packet transmission to the problematic path, and triggers the procedure to support autonomous retransmission of packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jo into the method of Cirik in order to implement specific re-establishment procedure and re-transmission procedure that would improve the immediacy and utility of the connection-failure process.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8, Cirik teaches the base claim. Cirik does not teach:
The method of claim 6, wherein the predetermined duration is restarted in response to receiving feedback from the destination user equipment, and the feedback corresponds to the retransmission of the last transmitted data packet.
However, JO teaches:
the predetermined duration is restarted in response to receiving feedback from the destination user equipment, and the feedback corresponds to the retransmission of the last transmitted data packet. (JO, Fig. 10, [0121-0122, 0128]: Steps 103 and 105, the UE autonomously restricts the packet transmission to the problematic path, and triggers the procedure to support autonomous retransmission of packets.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jo into the method of Cirik in order to implement specific re-establishment procedure and re-transmission procedure that would improve the immediacy and utility of the connection-failure process.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9, Cirik teaches the base claim. Cirik does not teach:
The method of claim 6, wherein a time between retransmissions of the last transmitted data packet increases after each retransmission.
However, JO teaches:
a time between retransmissions of the last transmitted data packet increases after each retransmission. (JO, Fig. 10, [0121-0122, 0128]: Steps 103 and 105, the UE autonomously restricts the packet transmission to the problematic path, and triggers the procedure to support autonomous retransmission of packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jo into the method of Cirik in order to implement a specific re-establishment procedure and a re-transmission procedure that would improve the immediacy and utility of the connection-failure process.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 10, Cirik teaches the base claim. Cirik does not teach:
The method of claim 6, wherein a first number of retransmissions are made with a first periodicity and a second number of retransmissions are made with a second periodicity greater than the first periodicity.
However, JO teaches:
a first number of retransmissions are made with a first periodicity and a second number of retransmissions are made with a second periodicity greater than the first periodicity. (JO, Fig. 10, [0121-0122, 0128]: Steps 103 and 105, the UE autonomously restricts the packet transmission to the problematic path, and triggers the procedure to support autonomous retransmission of packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jo into the method of Cirik in order to implement a specific re-establishment procedure and a re-transmission procedure that would improve the immediacy and utility of the connection-failure process.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11, Cirik teaches the base claim. Cirik does not teach:
The method of claim 2, wherein the destination user equipment is identified using a layer 2 destination identifier, an application layer identifier, a link identifier, or some combination thereof.
However, JO teaches:
destination user equipment is identified using a layer 2 destination identifier (JO, [0069]: In this implementation, the certain PDCCH is CRC-masked with a radio network temporary identity (RNTI) “A” and information about data is transmitted using a radio resource “B” (e.g. frequency location) and transmission format information “C” (e.g. a transmission block size, modulation, coding information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of JO into the method of Cirik in order to simplify the designations for devices, for more efficiently addressing the plurality of devices in the network.  The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461